Citation Nr: 0504139	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder secondary to a service-connected back disorder.

2.  Entitlement to an increased rating for discogenic 
disease, fibromyositis with degenerative joint disease, 
traumatic of the dorsolumbar spine, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and August 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

The veteran testified before the undersigned at a Board 
hearing in Washington, DC in May 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the service connection issue, the claims file 
contains several private medical opinions purporting to 
associate the veteran's current mental disorder to his 
service-connected back disorder.  Although the veteran's 
representative has asserted that there are no opinions to the 
contrary, careful inspection of the claims file reveals 
several VA medical opinions, notably those dated in September 
1994, December 1996, and March 2001, which clearly dispute 
the claimed association.  In light of the conflicting 
evidence, the Board believes that a review by a panel of VA 
psychiatrists would be helpful in resolving the matter. 

With respect to the claim for an increased rating, review of 
the claims folder reveals that the RO denied the claim in an 
August 2002 rating decision.  The Board construes the 
veteran's statement received in October 2002 as constituting 
a notice of disagreement with that denial.  However, the 
claims file does not reflect that a statement of the case has 
been promulgated as to that claim.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
matter is remanded to the RO.

On this issue, the Board also notes that new regulations 
pertaining to the spine have been promulgated (one, 
effective September 23, 2002, and another effective 
September  26, 2003) during the pendency of this appeal.  In 
evaluating the service-connected disability, the proper 
rating criteria must be used for the appropriate time 
periods.  Review of the last VA examination of the spine, 
conducted in June 2002, shows that it does not address all 
of the factors set forth in the amended rating criteria.  As 
such, the Board finds that the veteran should be afforded a 
VA spine examination that will allow the veteran to be rated 
in accordance with the new criteria.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination by a panel of two 
psychiatrists to ascertain the nature, 
etiology, and extent of any current 
mental disorder.  The examiners are 
requested to review the claims folder, 
including the service medical records, 
and specify that such review was 
conducted.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.

The examiners are requested to offer an 
opinion, without resort to speculation, 
as to whether it is at least as likely as 
not that any then existing mental 
disorder is etiologically related to the 
veteran's service-connected back 
disorder.  The term "as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  Discussion is invited as to private 
medical reports dated in December 1997 
and June 2001 versus VA medical opinions 
dated in September 1994, December 1996, 
and March 2001 to reconcile, to the 
extent possible, those divergent 
opinions.  

2.  The should arrange for the veteran 
to be afforded a VA spine examination 
conducted in accordance with the current 
rating criteria to determine the nature 
and severity of his service-connected 
discogenic disease, fibromyositis with 
degenerative joint disease, traumatic of 
the dorsolumbar spine.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination and the examination report 
should indicate whether such review was 
accomplished.  

The examination report must include 
results of range of motion studies and 
results of any other test or study 
deemed necessary by the examiner.  All 
findings should be reported in detail.  
The examiner is asked to identify and 
describe any current spine 
symptomatology, including any functional 
loss associated with the spine due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The examiner 
should also relate the total duration of 
incapacitating episodes, if any, the 
veteran suffered during the previous 12 
months.  An "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

3.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  

a.  With respect to the claim for an 
increased rating for the service-
connected cervical spine disability, the 
RO should readjudicate the claim and 
issue a formal rating action.  If 
complete benefits are not granted, the RO 
should issue the veteran and his 
representative a statement of the case.  
It should allow the appropriate period of 
time for the veteran to perfect his 
appeal of this issue.  

b.  With respect to the claim for 
secondary service connection for a 
dysthymic disorder, if the benefits 
sought are not granted, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to obtain additional development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


